Argued October 14, 1927.
This is a companion appeal with that taken to No. 192, October T., 1927, and is by the defendant from the judgment entered in favor of William Freed, the minor child referred to in our opinion this day filed at that number. We there stated our reasons for approving the finding of the trial judge with respect to defendant's liability. The award of $200 to the minor does not seem to include any amount for loss of wages or medical expenses, items which his mother would have been entitled to recover if she had been properly joined in the action.
The judgment in favor of William Freed is affirmed. *Page 77